Title: The Society of Arts: Notice of Committee Meeting, 10 June 1761
From: Society of Arts
To: Franklin, Benjamin


          In the Franklin Papers there are a number of printed notices of committee meetings at the Society of Arts (above, VI, 187 n), an organization to which BF was devoted as his attendance record—some fifty-odd appearances at meetings between 1759 and 1762—attests. At various times he sat on the Committees of Agriculture, Mechanics, Polite Arts, and Chemistry and on Dec. 3, 1760, he was elected co-chairman (with John Pownall) of the Committee of Colonies and Trade, a position to which he was re-elected in the following December. The document printed below is the earliest surviving example of the Society’s notices. The others will not be separately printed.
         
          
            Society’s OfficeFor the Encouragement of Arts, &c. in the Strand.
            Sir,
            June 10   17   61
          
          Your Attendance is desired at a Committee appointed to meet at this Office, on     Friday next     the     12.    Day of     June Inst     at     7     o’Clock in the     After     noon, to     consider Articles in Agriculture
          [Committee] of Mechanics meet on Saturd: next at 11. to determine the Comparative Merit of the Tide Mills.
          
            By Order of the Society, Peter Templeman, Secretary.
          
         
          Addressed: To / Dr. Franklin / Craven Street / Strand
        